DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1 – 6, 8 – 9, 11 – 16 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (“DOCSIS 3.1 Profile Management Application and Algorithms, Cable Television Laboratories, Inc. (CableLabs), 2016 Spring Technical Forum Proceedings).

           Re claim 1, White teaches of a system comprising a head end (CMTS, Page 1) in operable communication with a population of cable modems (CMs, Page 1), each of said cable modems using one of a respective initial subset of bit loading profiles (Profile A and optimized profile, Page 2, Col 2 and using profile A, Page 5, Col 1 and the most efficient profile, Page 5, Col 2) assigned by the head end which is less than a total number of bit loading profiles said head end is capable of using (15 profiles, Page 2, Col 2 and the set of candidate profiles P, Page 5, Col 1), each of the bit loading profiles of the respective initial subset selected from among a set of initial bit loading profiles (A and the set of candidate profiles P, Page 5, Col 1) used by the head end to communicate to the population of cable modems (population of N CMs, Page 5, Col 1), the head end dynamically updating at least one of the bit loading profiles of the respective initial subset to an updated subset of bit loading profiles that is different than the initial subset of bit loading profiles (the assigned profile to the CM will be updated to a different profile as channel conditions are different (fluctuations) and M varies over time, Col 2, Page 5 and Col 1, Page 6) based on information determined by using the set of initial bit loading profiles in the system to determine the updated subset of bit loading profiles (based on the profile A and the set of profiles P that will enable the new assigned profile).

           Re claim 11, White teaches of a method for updating bit loading profiles among a plurality of cable modems each in communication with a head end having an initial set of bit loading profiles used by the head end, the method comprising: assigning a respective one of a first subset of bit loading profiles with respect to the initial set of bit loading profiles to each of the plurality of cable modems where the initial set   
 of bit loading profiles is less than a total number of bit loading profiles said head end is capable of using, each of the bit loading profiles of the respective first subset  of bit loading profiles selected from the initial set of bit loading profiles; and using information from the initial set of bit loading profiles to update at least one respective first subset of bit loading profiles where the updated set of bit loading profiles is different than the first subset of bit loading profiles (see claim 1).

           Re claims 2 and 12, White teaches of where the initial subset of bit loading profiles and the updated subset are each determined by the head end based on organizing the population of cable modems into a plurality of groups (clustering and K-means, Pages 7 – 9).

           Re claims 3 and 13, White teaches of where the head end organizes the population of cable modems into a plurality of groups using a K-means clustering technique (clustering and K-means, Pages 7 – 9).

           Re claims 4 and 14, White teaches of where information from the initial set of bit loading profiles is used to select seed vectors (selecting K random points from the set, Page 8 and Fig.1).

           Re claims 5 and 15, White teaches of where the initial set of bit loading profiles are used as seed vectors in the K-means clustering technique (K starting profiles, Page 10, Col 2, Page 8 and Fig.1).

           Re claims 6 and 16, White teaches of where seed vectors of the K-means clustering technique (K-Means, Page 8) are selected based on the initial bit loading profiles (selecting K random points from the set, Page 8, Col 1) used by cable modems chosen by the head end (CMTS, Page 117) from among the population of cable modems (find groups of CMs, Page 8, Col 2).

           Re claims 8 and 18, White teaches of where the seed vectors are chosen using a minimum vector distance between the seed vectors (average distance….minimized, Page 8, Col 2).

           Re claims 9 and 19, White teaches of where using information from the initial set of bit loading profiles to determine the seed vectors reduces perturbation of the system relative to randomly selecting seed vectors (…to reduce the number of starting profiles which significantly reduces the computational complexity, Page 8, Col 2).

           Re claim 20, White teaches of including dynamically updating the set of initial bit loading profiles to an updated set of bit loading profiles using information from the set of initial bit loading profiles (Page 6, Col 1, channel conditions).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Mehmood et al (“Bit loading profiles for high-speed data in DOCSIS 3.1”, IEEE Communications Magazine, March 2015).

              Re claim 7, White teaches of where the chosen cable modems are selected based on the amount of activity in the cable modems in the system.
              Mehmood teaches of where the chosen cable modems are selected based on the amount of activity in the cable modems in the system (Page 116, Col 2 and Page 117, Col 1).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the chosen cable modems selected based on the amount of activity in the cable modems in the system to enable the clustering of CMs to maximize the sum rate of the system. 

Allowable Subject Matter

             Claim 10 is allowed.

Response to Arguments

           Applicant's arguments filed June 02, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that White discloses generating a set of profiles based upon measuring the characteristics of the population of CMs, as opposed to based upon the previously obtained initial bit loading profiles. See, White, page 5, column 2.
          White discloses of updating a set of profiles based upon measuring the characteristics of the population of CMs (Φx, Page 5, Col 1, fluctuations on channel conditions and M that varies over time, Col 1, Page 6) based upon the previously obtained initial bit loading profiles (based on the profile A and set of profiles P that will enable the new assigned profile). Therefore, White teaches all the limitations of claims 1 and 11.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633